Citation Nr: 0809384	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  03-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to exposure to herbicides. 

2.  Entitlement to service connection for soft tissue 
sarcoma, to include as due to exposure to herbicides.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
angioedema, to include as due to exposure to herbicides.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1965 to August 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from February 2003 and 
April 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  In 
February 2003, the RO denied service connection for chloracne 
and soft tissue sarcoma and found that no new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for angioedema.  In April 2005, the RO 
found that no new and material evidence had been received to 
reopen a claim for service connection for hepatitis C.  

In August 2007, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for angioedema and hepatitis C are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.  

2.  The veteran does not have chloracne.

3.  The veteran does not have soft tissue sarcoma.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chloracne have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007). 

2.  The criteria for service connection for soft tissue 
sarcoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Prior to the initial unfavorable agency of original 
jurisdiction (AOJ) decision, the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  This notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claims. 

In the instant case, the veteran received adequate notice 
prior to the initial unfavorable agency decision in February 
2003, by means of a letter dated in November 2002.  An 
additional letter was sent to the veteran in November 2004.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  A letter properly informing 
the veteran in this regard was sent in March 2006, and again 
in June 2007.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  

Service medical records have been obtained.  VA treatment 
records, VA examination reports, and private treatment 
records are also on file.  Remand for records from the Social 
Security Administration (SSA) is not warranted, as a letter 
dated July 12, 1993, shows that SSA used the veteran's VA 
treatment records dated from 1987 to 1993 (which are already 
associated with the claims folder) in deciding the veteran's 
claim.  Further, a discussion of this evidence in that letter 
reveals no mention of chloracne or soft tissue sarcoma.  

A current VA examination has not been conducted.  However, a 
remand for an examination or opinion is not necessary.  
Specifically, a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but:  (a) contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 
§ 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (c) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).

Here, the record contains sufficient competent medical 
evidence to decide the veteran's claims.  The claims folders 
contains numerous treatment records of the veteran dated 
throughout the years, including repeated examinations of his 
skin, none of which has shown a diagnosis of chloracne.  With 
respect to soft tissue sarcoma, the veteran contends that he 
had surgery on his feet due to this condition in November 
1987.  The November 1987 hospitalization report is associated 
with the claims folder and reveals no findings of soft tissue 
sarcoma.  Rather, the veteran underwent arthroplasty due to 
hammertoe deformities.  The voluminous post-service treatment 
records, dated from 1973 to 2005, show no symptoms or 
findings of chloracne or soft tissue sarcoma.  Therefore, a 
VA examination is not required, as the record contains 
sufficient competent medical evidence to decide the claims.


Service Connection for Chloracne and Soft Tissue Sarcoma 

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  Those regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents.  The specified diseases which have been 
listed therein are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001) was enacted.  Among other things, the VEBEA 
removed the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure; 
added Type 2 diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
United States Court of Appeals for Veterans Claims (Court) 
holding in McCartt, supra).  These statutory provisions 
became effective on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In the present case, the veteran had active service in the 
Republic of Vietnam.  Thus, exposure to Agent Orange is 
presumed.  However, the medical evidence does not indicate 
that he has been diagnosed with any one of the presumptive 
diseases enumerated by the Secretary pursuant to the statute, 
including chloracne or soft tissue sarcoma.  See 38 C.F.R. §§ 
3.307, 3.309(e).  The evidence does not show that the veteran 
has chloracne or a soft tissue sarcoma, and therefore, he is 
not entitled to a presumption that his claimed 
disorders/symptoms are related to exposure to herbicide 
agents used in Vietnam.   

Service medical records show only that the veteran was 
treated for tinea pedis with a bacterial infection in May 
1967.  He is service connected for tinea versicolor and 
hyperhidrosis.  

There is no post-service medical evidence of chloracne.  The 
record consisting of VA treatment records dated from 1973 to 
2005, as well as VA examination reports beginning in 1974, 
shows that the veteran has been diagnosed with and treated 
for numerous skin disorders, including tinea versicolor, 
tinea pedis, tinea cruris, eczema, folliculitis, onychomosis, 
and dermatitis.  He was never diagnosed as having chloracne.  
Additionally, while a history of chloracne is noted on VA 
hospitalization in October 1992 and on VA outpatient 
treatment in December 1993, this is based on information 
provided by the veteran.  There was no objective examination 
resulting in a diagnosis of chloracne.  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

As to the issue regarding soft tissue sarcoma, service 
medical records are negative for findings of this disability.  
Moreover, there is no post-service medical evidence of soft 
tissue sarcoma.  The record consisting of VA outpatient 
treatment records dated from the 1970s to 2005, as well as VA 
examination reports beginning in 1974, shows that the veteran 
has been diagnosed with foot problems; however, soft tissue 
sarcoma is not among them.  It is noted that soft tissue 
sarcoma has been noted by way of history; (see, VA outpatient 
record of December 1993, September 1994, December 1997, and 
May 1998); however, this was based on information provided by 
the veteran and is thus not probative as there is no basis 
for the finding in the record.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Further, the veteran has argued that he 
underwent surgery at a VA facility in November 1987 for soft 
tissue sarcoma.  The record reflects that he did undergo 
surgery at a VA facility in November 1987.  However, this 
surgery was for hammer toe deformities of the fifth digit, 
bilaterally.  The hospitalization report reveals no diagnosis 
of soft tissue sarcoma.

Daniel Robitshek, M.D. stated in an April 1997 letter that 
the veteran had foot and skin disorders directly attributable 
to his military service; however, he did not diagnose the 
veteran as having chloracne or soft tissue sarcoma.  As noted 
above, the veteran is already service connected for tinea 
versicolor and hyperhidrosis of the feet.

While the veteran has alleged that he has chloracne and soft 
tissue sarcoma, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In this case, the veteran has submitted no competent medical 
evidence showing that chloracne or soft tissue sarcoma was 
present in service or at any time thereafter.  Absent a 
current diagnosis, these claims must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for chloracne and soft tissue 
sarcoma, including as secondary to herbicide exposure.  As a 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for chloracne, to include as due to 
herbicide exposure, is denied. 

Service connection for soft tissue sarcoma, to include as due 
to herbicide exposure, is denied.  


REMAND

The Court, in the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), found that in the context of a claim to reopen a 
previously denied claim for service connection, the Veterans 
Claims Assistance Act (VCAA) requires VA to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial. Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance), overruled, in part, on other grounds by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Anglin v. 
West, 203 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that 
Hodge left intact the requirement that the evidence must be 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).  

The veteran sought to reopen his claim for service connection 
for angioedema in May 2002.  A notice letter was sent to him 
in November 2002; however, it provided notice of the 
incorrect standard for new and material evidence.  As to the 
claim regarding service connection for hepatitis C, a letter 
was sent in October 2004.  However, the veteran was not been 
notified of the evidence necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  This 
should be accomplished on remand.

Additionally, the May 2006 statement of the case on the issue 
on new and material evidence to reopen the claim for service 
connection for hepatitis C refers to an April 2005 rating 
action and a June 2005 notice of disagreement.  Copies of the 
rating decision and the notice of disagreement have not been 
associated with the claims file.  

At his August 2007 hearing before the undersigned, the 
veteran stated that he had undergone a treatment for his 
hepatitis C at a VA facility in June 2007.  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board 
finds that a reasonable effort should be made to obtain this 
record.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
(1) that is necessary to reopen his 
claims for service connection for 
hepatitis C and for angioedema, (2) 
what VA will seek to obtain; and (3) 
what he is expected to provide.  The 
veteran should also be advised to 
provide any evidence in his possession 
that pertains to the claims.  A copy of 
this notification must be placed in the 
claims folder.

This notice should include the proper 
standard for new and material evidence 
(for claims filed after August 29, 
2001) and an explanation of what the 
evidence must show to reopen this 
veteran's claims.  VA must tell the 
veteran the basis for the previous 
denials and what the evidence must show 
in order to reopen each claim.

2.  Obtain and associate with the claims 
file a copy of the veteran's VA treatment 
records, dated since 2005.  

3.  Associate with the claims file a copy 
of the April 2005 rating action noted 
above and the veteran's June 2005 notice 
of disagreement.  

4.  Finally, readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


